UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 18, 2013 Lenco Mobile Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-53830 75-3111137 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2025 First Avenue, Suite 320, Seattle, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (206) 467-5343 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On April 18, 2013 the Board of Directors of the Company appointed Michael Matthews as a director to fill a vacant seat on the Board.Mr. Matthews has not yet been appointed to any committees.At the time he joined the Board, the Company granted Mr. Matthews an option to purchase up to 1,200,000 shares of common stock of the Company at an exercise price of $0.08 per share, the closing price of the common stock on April 17, 2013.The option vests in equal monthly installments over a period of three years and is granted under the Company’s 2012 Incentive Plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lenco Mobile Inc. Dated:April 23, 2013 By: /s/ Christopher Stanton Christopher Stanton General Counsel and Secretary
